PER CURIAM.
While there was error in the order of the deputy commissioner regarding medical testimony establishing permanent impairment, “based on AMA [American Medical Association] guidelines,” we deem the error to be harmless. There was competent medical testimony establishing that the claimant suffered a permanent impairment and that the guidelines did not apply to the condition suffered by the claimant. We note that when permanent impairment cannot reasonably be determined under the guidelines, it “may be established under other generally accepted medical criteria for determining impairment.” Trindade v. Abbey Road Beef ‘N Booze, 443 So.2d 1007, 1012 (Fla. 1st DCA 1983).
AFFIRMED.
ERVIN, SHIVERS and ZEHMER, JJ., concur.